NOT FOR PUBLICATION                        FILED
                                                                          AUG 8 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CUXUM-ALVARADO,                           No.    20-73809

                Petitioner,                     Agency No. A201-030-311

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of an
                                Immigration Judge

                               Submitted July 29, 2022**
                                 Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and BENNETT,*** District Judge.

      Julio Cuxum-Alvarado, a native and citizen of Guatemala, petitions for

review of a decision of an immigration judge (IJ) upholding an asylum officer’s

negative reasonable fear determination. We deny the petition for review.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
                                                                          Page 2 of 3

      1. Substantial evidence supports the IJ’s determination that the harm

Cuxum-Alvarado feared was not related to a protected ground. A petitioner in a

reasonable fear proceeding must show a “reasonable possibility” that he will be

persecuted in the country of removal on account of his race, religion, nationality,

membership in a particular social group, or political opinion. 8 U.S.C.

§ 1231(b)(3); 8 C.F.R. § 208.31(c).

      During his reasonable fear interview, Cuxum-Alvarado expressed a fear of

harm inflicted by his step-nephew in retaliation for Cuxum-Alvarado’s inquiry into

the step-nephew’s potential role in the murder of Cuxum-Alvarado’s brother.

Before the IJ, Cuxum-Alvarado indicated that the step-nephew had threatened to

“exact revenge” on him. Fear of future harm arising out of a purely personal

dispute, without more, is not persecution on the basis of a protected ground.

Molina-Morales v. INS, 237 F.3d 1048, 1051–52 (9th Cir. 2001). We lack

jurisdiction to consider Cuxum-Alvarado’s proposed particular social group of

“Guatemalan small business owners” because he failed to raise it before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

      2. Cuxum-Alvarado has not challenged the IJ’s denial of his claim under the

Convention Against Torture (CAT). Any challenge to the merits of the IJ’s CAT

ruling is thus waived. Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079–80 (9th Cir.

2013).
                                                                        Page 3 of 3

      3. Cuxum-Alvarado asserts for the first time before us that his interview

with the asylum officer was hampered by “miscommunication due to telephonic

and shoddy connections between petitioner, officer and interpreter.” Cuxum-

Alvarado has not demonstrated error during the course of the interview or

prejudice stemming from any alleged error, and thus he has not satisfied either of

the required prongs of a due process claim. See Vilchez v. Holder, 682 F.3d 1195,

1199 (9th Cir. 2012).

      PETITION FOR REVIEW DENIED.